                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                                      Case No. 21-CR-028

ASHTON HOWARD,

                        Defendant.


                     UNITED STATES’ RESPONSE TO DEFENDANT’S
                          MOTION TO DISMISS INDICTMENT


        The United States of America, by and through its attorneys, Richard G. Frohling, Acting

United States Attorney, and John P. Scully and Benjamin Proctor, Assistant United States

Attorneys, hereby submits the following response to the defendant’s Motion to Dismiss

Indictment. (Doc. #27). 1 For the reasons stated below, the defendant’s motion should be denied.

                                       I.      INTRODUCTION

        The United States charged Ashton Howard with violating 18 U.S.C. § 231(a)(3) after an

investigation linked him to a violent attack on a Kenosha Police Department (KPD) officer. That

officer was attempting to secure and move a police squad car that had been badly damaged

during the civil unrest that spread through Kenosha, Wisconsin, on August 23, 2020, following

the shooting of Jacob Blake. Video of the attack shows the officer collapse to the ground after

being hit in the head by a heavy object that was thrown at him from several feet away. The




1
 Motions making nearly identical arguments to those presented in Howard’s motion have been filed in
other districts. See United States. v. Phomma, Doc. #18, Case No. 20-CR-00465 (D. Or.); United States v.
Pugh, Doc. #52, Case No. 20-CR-00073 (S.D. Ala.).
                                                   1

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 1 of 29 Document 31
government will prove at trial that Howard intentionally threw that heavy object—a brick—at

the officer and knocked him unconscious.

        Contrary to the suggestion in Howard’s motion, Howard was not charged with violating

§ 231(a)(3) based on participation in protests or support for racial justice. His assertion that this

prosecution arose “from demonstrations in support of racial justice” is highly misleading. (Doc.

#27, at 11). Indeed, Howard rightly acknowledges that the indictment against him stemmed from

the investigation into the officer’s injury. See id.

        In his motion to dismiss the indictment, Howard contends that § 231(a)(3) is

unconstitutional on several fronts. Alternatively, Howard argues that Count One of the

indictment is insufficient and, thus, dismissal is warranted.

        Howard’s motion should be denied. He has failed to carry his burden to demonstrate that

§ 231(a)(3) is unconstitutional, and he has failed to show that the indictment is so deficient as to

warrant dismissal. Accordingly, for the reasons discussed herein, the Court should reject

Howard’s arguments.

                                        II.     BACKGROUND 2

        On Sunday, August 23, 2020, Jacob Blake was shot multiple times by a KPD officer.

That incident triggered both non-violent protests and violent rioting during the evening of

August 23, 2020, and the ensuing days, including numerous arsons throughout the City of

Kenosha. The unrest and violence grew so dangerous that Kenosha County declared a state of

Emergency Curfew and the Wisconsin National Guard eventually deployed over 1,000




2
 While Howard’s challenge focuses on the constitutionality of 18 U.S.C. § 231(a)(3), his brief includes
numerous references to the facts and circumstances of this case. The government includes a brief
summary of facts to provide context to the issues before the Court. Many of these facts were referenced in
affidavits in support of search warrants in the investigation, including Case No. 20-MJ-508.
                                                    2

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 2 of 29 Document 31
individuals to keep the peace. 3 On the evening of August 25, 2020, three individuals were shot in

Kenosha, two of them fatally. 4

        A video of the Jacob Blake shooting quickly became national news, and a crowd gathered

near the location of the shooting. Throughout the course of the evening on August 23, certain

people in the crowd grew increasingly agitated and began damaging police vehicles. Members in

the crowd also began to throw various objects at the law enforcement officers on scene. Around

9:10 p.m., a KPD captain, T.H., was assisting other KPD officers with moving an unsecured,

badly damaged, running squad car that still contained a loaded shotgun.

        While T.H. and other officers were near the vehicle, members of the crowd encroached

upon the officers, preventing them from moving forward. A Molotov cocktail was thrown in the

direction of the officers and the squad car, which burst into flames near the rear of the vehicle.

Shortly thereafter, an object thrown from the crowd hit T.H. in the head and knocked him

unconscious. 5




3
 The civil disorder in Kenosha on August 23, 2020, obstructed, delayed, or adversely affected interstate
commerce in several ways. For instance, due to the unrest that day, two Gulf gas stations in Kenosha
closed around 8:00 p.m., several hours earlier than usual. Rioters broke into both stations later that
evening. Additionally, due to the unrest that day, Amazon ended package delivery service to that region
before 9:00 p.m., which was earlier than usual.
4
 See Sophie Carson and Meg Jones, Kenosha Businesses Damaged and Vehicles Burned after Police
Officer Shoots Jacob Blake in the Back, Milwaukee J. Sentinel, Aug. 24, 2020, available at
https://www.jsonline.com/story/news/2020/08/24/kenosha-protests-escalate-after-police-shoot-black-
man-jacob-blake/3427941001/ (last visited Apr. 30, 2021); Janet Loehrke, et al., A Visual Timeline of
Violence in Kenosha after Police Shooting of Jacob Blake, USA Today, August 27, 2020, available at
https://www.usatoday.com/in-depth/graphics/2020/08/27/jacob-blake-kenosha-police-shooting-two-
killed/3442878001/ (last visited Apr. 30, 2021).
5
  Video of the incident can be found embedded in the following online article: Lee Brown, Wisconsin
Officer Knocked Out by Brick Thrown During Riots in Kenosha, August 24, 2020,
https://nypost.com/2020/08/24/officer-knocked-out-by-brick-thrown-in-kenosha-as-protesters-shout-f-k-
the-police/ (last visited Apr. 30, 2021).
                                                    3

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 3 of 29 Document 31
          On January 4, 2021, Howard was charged by criminal complaint with being a felon in

possession of ammunition. (Doc. #1). On January 26, 2021, a federal grand jury in the Eastern

District of Wisconsin returned a two-count indictment charging Howard with (1) obstructing,

impeding, and interfering with a law enforcement officer engaged in official duties incident to

and during the commission of a civil disorder, in violation of 18 U.S.C. § 231(a)(3); and (2)

being a felon in possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

(Doc. #12). On April 9, 2021, Howard filed the instant motion to dismiss the indictment. (Doc.

#27).

                                             III.    DISCUSSION

          As part of the Civil Rights Act of 1968, 6 Congress criminalized interference with a police

officer or firefighter “lawfully engaged in the lawful performance of his official duties incident

to and during the commission of a civil disorder which in any way or degree obstructs, delays, or

adversely affects commerce or the movement of any article or commodity in commerce . . . .” 18

U.S.C. § 231(a)(3). The statute defines “civil disorder” as “any public disturbance involving acts

of violence by assemblages of three or more persons, which causes an immediate danger of or

results in damage or injury to the property or person of any other individual.” 18 U.S.C.

§ 232(1). And criminal liability extends to actions directed against any federal, state, or local law

enforcement officers. 18 U.S.C. § 232(7).

          Howard challenges the constitutionality of 18 U.S.C. § 231(a)(3) in several ways. First,

Howard contends that Congress exceeded its authority under the Commerce Clause in enacting

§ 231(a)(3). Second, he asserts that § 231(a)(3) is unconstitutionally overbroad, in violation of

the First Amendment. And third, Howard argues that § 231(a)(3) is unconstitutionally vague, in



6
    Title X of the Civil Rights Act of 1968 was also referred to as the Civil Obedience Act.
                                                       4

         Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 4 of 29 Document 31
violation of the Fifth Amendment. (Doc. #27). As an alternative, Howard asserts that Count One

of the indictment in this case, which charges a violation of § 231(a)(3), is insufficient and must

be dismissed. These arguments are addressed in turn.

   A. Howard’s Reliance on Legislative History is Misplaced.

       At the outset of his motion, Howard spends considerable time discussing the legislative

history of 18 U.S.C. § 231. Among other things, he contends § 231(a)(3) was enacted “to counter

the protections of the Civil Rights Act and to silence civil rights leaders in 1968.” (Doc. #27, at

1). This claim is wrong.

       It is well-established that courts start with the text of a statute to ascertain its plain

meaning, and if the statutory language’s plain meaning is unambiguous, the court’s “inquiry ends

there.” United States v. Melvin, 948 F.3d 848, 851–52 (7th Cir. 2020) (citing cases). When a

statute is clear, “any consideration of legislative history is improper.” United States v. Rand, 482

F.3d 943, 947 (7th Cir. 2007). Indeed, the Supreme Court has “explained many times” that

“when the meaning of the statute’s terms is plain, our job is at an end.” Bostick v. Clayton

County, 140 S. Ct. 1731, 1749 (2020). Here, Howard has not shown that the statute is

ambiguous, and § 231(a)(3)’s legislative history is simply irrelevant.

       Even so, the government is compelled to point out that Howard’s claims about legislative

history are cherry-picked misrepresentations. His exclusive focus is on Senator Russell Long (D–

Louisiana), who made highly offensive remarks. However, most of the statements highlighted by

Howard relate not to § 231(a)(3), but rather to earlier proposed legislation. (See Doc. #27, at 4).

Furthermore, Howard fails to mention the fact that Senator Long ultimately voted against H.R.

2516, which contained § 231. See 114 CONG. REC. 5992 (1968). The Senate passed this




                                                   5

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 5 of 29 Document 31
legislation, in bipartisan fashion, with votes from high-profile civil rights supporters, including

Senators Robert Kennedy (D–N.Y.) and Everett Dirksen (R–Ill.).

       Howard’s reliance on legislative history is entirely misplaced because he has not

demonstrated that the language in § 231(a)(3) is ambiguous, as the Seventh Circuit requires.

Even if he had made the requisite showing, his focus on just the statements of Senator Long—

and silence on the rest of the statute’s legislative history—is not the proper method of analysis.

For these reasons, the one-sided version of legislative history put forth by Howard should not be

used as part of this Court’s constitutional analysis of § 231(a)(3).

   B. To the Extent Howard Is Making a Selective Prosecution Argument, His Claim
      Should be Rejected.

       Howard alleges that § 231(a)(3) is “seldom-invoked.” (Doc. #27, at 1, 10–11). Currently,

§ 231(a)(3) is being used to prosecute many of the individuals who attacked the U.S. Capitol on

January 6, 2021, as well as those who participated in the civil unrest that occurred during the

summer of 2020. To date, the United States has charged over 80 people with violating

§ 231(a)(3) in connection with these events. Thus, while this statute may not have been used as

frequently as others in the past, it is currently being applied to prosecute the criminal conduct

engaged in by Howard and many others.

       To the extent Howard is asserting he is the subject of selective prosecution, his claim

should be rejected. To succeed on a selective prosecution claim, a defendant must show that

“‘the federal prosecutorial policy had a discriminatory effect and that it was motivated by a

discriminatory purpose.’” United States v. Alanis, 265 F.3d 576, 585 (7th Cir. 2001) (quoting

United States v. Hayes, 236 F.3d 891, 895 (7th Cir. 2001)). Specifically, Howard would need to

demonstrate that “similarly situated individuals of a different race were not prosecuted.” Id.; see

also United States v. Habib, No. 18-CR-16, 2020WL3097819, at *3 (E.D. Wis. June 11, 2020)

                                                  6

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 6 of 29 Document 31
(“to dispel the presumption that a prosecutor has not violated equal protection, a criminal

defendant must present clear evidence to the contrary”) (quoting United States v. Armstrong, 517

U.S. 456 (1996)). Howard has not attempted to make such a showing. Accordingly, to the degree

that Howard is alleging selective prosecution, his claim should be rejected.

   C. Howard’s Constitutional Challenges Should be Rejected.

       1. § 231(a)(3) Is a Proper Exercise of Congress’ Commerce Clause Authority.

       Howard challenges the constitutionality of § 231(a)(3) by arguing that the statute

“exceeds Congress’ Commerce Clause Power because it criminalizes intrastate activity that lacks

a substantial nexus to interstate commerce.” (Doc. #27, at 11). However, Howard’s interpretation

of § 231(a)(3) is flawed and should be rejected.

       The Commerce Clause authorizes Congress to “regulate Commerce with foreign Nations,

and among the several States, and with the Indian Tribes.” U.S. Const. Art. I, § 8, Cl. 3. “[I]t is

now well established that Congress has broad authority under th[at] Clause.” Nat’l Fed’n of

Indep. Bus. v. Sebelius, 567 U.S. 519, 549 (2012) (opinion of Roberts, C.J.). Congressional

power under the Commerce Clause “‘is complete in itself, may be exercised to its utmost extent,

and acknowledges no limitations, other than are prescribed in the constitution.’” United States v.

Vasquez, 611 F.3d 325, 329 (7th Cir. 2010) (quoting United States v. Schaffner, 258 F.3d 675,

678 (7th Cir. 2001)). Federal legislation enjoys a presumption of constitutionality that may only

be overturned “upon a plain showing that Congress has exceeded its constitutional bounds.”

United States v. Morrison, 529 U.S. 598, 607 (2000).

       Among other things, “the Commerce Clause has . . . long been interpreted” to grant

Congress authority “extend[ing] beyond activities actually in interstate commerce to reach other

activities that, while wholly local in nature, nevertheless substantially affect interstate



                                                   7

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 7 of 29 Document 31
commerce.” McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 241 (1980). The

Supreme Court’s jurisprudence accordingly establishes that, “under its commerce power,”

Congress may regulate the “channels of interstate commerce,” “instrumentalities of interstate

commerce” and “persons or things in interstate commerce,” and “those activities that

substantially affect interstate commerce.” Taylor v. United States, 136 S. Ct. 2074, 2079 (2016)

(quoting Lopez, 514 U.S. at 558–59); accord Morrison, 529 U.S. at 608–09; see also, e.g.,

Gonzales v. Raich, 545 U.S. 1, 16–17 (2005); Perez v. United States, 402 U.S. 146, 150 (1971).

As the Seventh Circuit has stated, though, these three categories “ought not to be considered

hermetically sealed constructs designed solely for rigid application,” as “many congressional

exercises of authority are justifiable under more than one of the Lopez categories.” United States

v. Schaffner, 259 F.3d 675, 679 (7th Cir. 2001) (citing United States v. Lopez, 514 U.S. 549

(1995)).

        § 231(a)(3) is one of many statutory provisions enacted by Congress to protect the flow

of interstate commerce from unwarranted interference. Where a civil disorder is “obstruct[ing],

delay[ing], or adversely affect[ing]” interstate commerce or the movement of an item in

interstate commerce, 7 Congress sought to provide law enforcement and firefighters with the

ability to contain and ultimately end the crisis without obstruction from persons, like Howard,

who would impede them. In doing so, Congress was acting to protect the channels of interstate

commerce, including roads and highways, to protect the flow of things in interstate commerce,

and to regulate activity that substantially affects interstate commerce. § 231(a)(3) thus fits



7
  The term “commerce” in § 231(a)(3) is defined to mean “commerce (A) between any State or
the District of Columbia and any place outside thereof; (B) between points within any State or the District
of Columbia, but through any place outside thereof; or (C) wholly within the District of Columbia.” 18
U.S.C. § 232(2). The first two prongs define commerce as interstate commerce and implement Congress’
Commerce Clause power; the third prong is not at issue in this case.
                                                    8

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 8 of 29 Document 31
comfortably within all three of the areas of Congressional power identified by the Supreme Court

in Lopez, Morrison, and Taylor.

           a. § 231(a)(3) Contains a Jurisdictional Element, Which Materially Distinguishes it
              from the Statutes Struck Down in Lopez and Morrison.

       Howard’s reliance on Lopez and Morrison is misplaced. Those decisions struck down

statutory provisions that regulated non-economic activity unconnected to interstate commerce

and which, crucially, did not contain a jurisdictional element related to interstate commerce. It

has long been understood that Congress may regulate even non-economic intrastate activity so

long as there is a jurisdictional provision that ensures the statute applies only where the

regulated activity affects (or would affect) interstate commerce. Compare United States v.

Bass, 404 U.S. 336 (1971) (upholding statute that regulated “receiv[ing], possess[ing], or

transport[ing] in commerce or affecting commerce . . . any firearm” by a felon), with Lopez, 514

U.S. at 562 (striking down statute where, “[u]nlike the statute in Bass, [the Gun-Free School

Zones Act had] no express jurisdictional element which might limit its reach to a discrete set of

firearm possessions that additionally have an explicit connection with or effect on interstate

commerce”), and Morrison, 529 U.S. at 613 (holding that the civil remedies in 42 U.S.C.

§ 13981 were beyond Congress’ power under the Commerce Clause where, “[l]ike the Gun–

Free School Zones Act at issue in Lopez, § 13981 contain[ed] no jurisdictional element

establishing that the federal cause of action is in pursuance of Congress’ power to regulate

interstate commerce.”).

       Indeed, as multiple circuits have recognized, the very constitutional defect identified in

Lopez was cured by the addition of a jurisdictional element. See, e.g., United States v. Thomas,

810 Fed. App’x 789, 796 (11th Cir. 2020) (noting that “Congress amended § 922(q) to include

an explicit ‘affecting interstate commerce’ element to cure the deficiencies identified in
                                                  9

       Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 9 of 29 Document 31
Lopez”); United States v. Dorsey, 418 F.3d 1038, 1046 (9th Cir. 2005) (“This jurisdictional

element saves § 922(q) from the infirmity that defeated it in Lopez”), abrogated on other

grounds, Arizona v. Gant 556 U.S. 332 (2009); United States v. Danks, 221 F.3d 1037, 1038–39

(8th Cir. 1999). The Seventh Circuit has regularly upheld as constitutional Congress’ use of a

jurisdictional hook to ensure that a statute regulating intrastate activity affects interstate

commerce. See United States v. Taylor, 226 F.3d 593, 600 (7th Cir. 2000) (quoting Lopez, 514

U.S. at 561) (carjacking statute’s “inclusion of just such a jurisdictional element (absent in

Lopez itself) ‘would ensure, through case-by-case inquiry, that the [regulated conduct] in

question affects interstate commerce’”); United States v. Bell, 70 F.3d 495, 498 (7th Cir. 1995)

(noting that § 922(g) “does not suffer from the same infirmities” as § 922(q) did in Lopez

because it “contains an explicit requirement that a nexus to interstate commerce be

established”).

        To be sure, a constitutionally adequate jurisdictional element must be “meaningful” and

not merely a “talisman that wards off constitutional challenges.” United States v. Patton, 451

F.3d 615, 632–33 (10th Cir. 2006) (noting that § 844(i)’s jurisdictional hook as interpreted in

Jones “served the purpose of limiting the statute to arson cases where there really was a

substantial and non-attenuated effect on interstate commerce”). § 231(a)(3)’s jurisdictional hook

easily meets this test. There are innumerable disturbances of the peace, but § 231(a)(3) applies

only to the subset of civil disorders that affect interstate commerce, such as those that cut off

access to thoroughfares, prevent use of significant commercial or government buildings, or

prevent the movement of goods and articles in commerce. And an individual can be charged

under § 231(a)(3) only if he or she impedes or attempts to impede police or firefighters—the

very public safety professionals charged with containing, mitigating, and ultimately ending the



                                                  10

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 10 of 29 Document 31
public disturbance, and thereby restoring the channels and instrumentalities of interstate

commerce. The statute thus applies only in relation to civil disorders that adversely affect

interstate commerce and only with regard to a specific class of activities that will tend to

prolong the obstruction of interstate commerce.

        The jurisdictional element in Bell that the Seventh Circuit found sufficient to render 18

U.S.C. § 922(g)(1) constitutional required that the firearm at issue “had traveled in interstate

commerce.” 70 F.3d at 498; see also 18 U.S.C. § 922(g)(1) (firearm “which has been shipped or

transported in interstate or foreign commerce”); Vasquez, 611 F.3d at 330–31 (noting that

§ 2250(a)’s “failure to require a connection between the jurisdictional element of travel and the

criminal act of failing to register [as a sex offender] is not fatal”). § 231(a)(3)’s jurisdictional

element has a much tighter temporal limitation. While, under § 231(a), a defendant’s conduct

must take place contemporaneously with the civil disorder that disrupted commerce, under

§ 922(g) the gun may have moved in interstate commerce at some point in the distant past.

§ 231(a) also has a more proximate relationship to Congress’ goal of protecting interstate

commerce—aiming directly to end an impediment to interstate commerce—while the gun

statute regulates commerce indirectly by prohibiting the intrastate use of an item that previously

moved in interstate commerce. Thus, Bell’s holding requires a similar holding here. 8

            b. There Is No Requirement that the Jurisdictional Element in § 231(a)(3) Must
               Have a Substantial Effect on Commerce.

        Additionally, Howard’s argument that the jurisdictional element is required to involve a

substantial effect on commerce is wrong. Jurisdictional elements generally condition the



8
 Moreover, even if there were some hypothetical application of § 231(a)(3) that reached beyond
Congress’ constitutional power, that would not facially invalidate the statute. See, e.g., Hill v. Colorado,
530 U.S. 703, 733 (2000).
                                                     11

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 11 of 29 Document 31
application of a statute on an effect on interstate commerce in the particular case. For example,

similar to the 922(g) element discussed above, the Hobbs Act applies to one who “in any way or

degree obstructs, delays, or affects commerce or the movement of any article or commodity in

commerce” by robbery or extortion. 18 U.S.C. § 1951. § 231(a)(3)’s jurisdictional element is no

broader than this. See Taylor, 136 S. Ct. at 2079 (discussing the breadth of the Hobbs Act

jurisdictional element); see also United States v. Stillo, 57 F.3d 553, 558 (7th Cir. 1995).

        Moreover, Supreme Court precedent holds that “Congress may regulate violent conduct

interfering with interstate commerce even when the conduct itself has a ‘minimal’ effect on such

commerce.” United States v. Hill, 927 F.3d 188, 199 (4th Cir. 2019) (quoting Taylor, 136 S. Ct.

at 2079). As the Fourth Circuit recognized, the Supreme Court’s decisions in Taylor and Jones

“establish that when Congress may regulate an economic or commercial activity, it also may

regulate violent conduct that interferes with or affects that activity.” Id. at 201.

        The “substantially affects” test that Howard advocates applies where Congress seeks to

regulate an entire class of activities based on the aggregate effect of that entire class rather than

the specific effect of the activity of a particular defendant. Thus, in Raich, the Supreme Court

found the Controlled Substances Act’s categorical ban on intrastate manufacture and possession

of marijuana was constitutional because Congress had a rational basis for concluding that the

“class of activities” in the aggregate substantially affected commerce, and the Act could be

applied constitutionally to Raich’s intrastate growing of marijuana for personal medicinal

purposes even though her activity did not substantially affect interstate commerce. 545 U.S. at

15–22. Howard is thus mistaken in arguing that the United States must show that his activity

substantially affected commerce or that a jurisdictional element must include a “substantially

affects” requirement.



                                                  12

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 12 of 29 Document 31
           c. There Is No Requirement that Howard’s Personal Conduct Must Affect
              Interstate Commerce.

       Howard’s personal conduct need not affect commerce as long as the underlying civil

disorder affected commerce. Other statutes likewise do not require proof that the defendant

personally affected commerce, where the defendant’s conduct relates to an underlying activity

that had the required effect. See, e.g., United States v. Juvenile Male, 118 F.3d 1344, 1347–49

(9th Cir. 1997) (upholding RICO’s jurisdictional nexus requirement where it is the racketeering

enterprise, not the defendant himself, that must affect commerce); United States v. Ramos, No.

1:02-CR-730-14, 2016 WL 8222072, at *5 (N.D. Ga. Dec. 19, 2016) (same).

        Howard’s attempt to distinguish the Hobbs Act on the ground that the Act is “directly

aimed at economic activities” likewise fails. (Doc. #27, at 17 n.9). Both the Hobbs Act and

§ 231(a)(3) aim to protect interstate commerce from illegal acts that impede commerce. In a

similar way, courts have upheld the jurisdictional requirement of RICO, which applies to non-

economic enterprises. See Nat’l. Org. for Women, Inc. v. Scheidler, 510 U.S. 249, 256–58

(1994) (holding that RICO does not require that the enterprise or predicate acts be accompanied

by an economic motive). Like a RICO enterprise, a civil disorder “surely can have a

detrimental influence on interstate or foreign commerce without having its own profit-seeking

motives.” Id. at 258.

       Since § 231(a)(3) applies only where a defendant seeks to impede the work of police or

firefighters incident to a civil disorder that affects interstate commerce, it is within Congress’

Commerce Clause authority to regulate such conduct. This statute easily passes constitutional

muster under the most recent Court precedent. See Taylor, 136 S.Ct. at 2079–81; see also

United States v. Featherston, 461 F.2d 1119, 1123 (5th Cir. 1972) (rejecting challenge to the

same jurisdictional element in § 231(a)(1) as failing “to rise to the level of a substantial

                                                  13

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 13 of 29 Document 31
constitutional question”); United States v. Hoffman, 334 F. Supp. 504, 509 (D.D.C. 1971)

(holding that § 231(a)(3) was not an “unconstitutional exercise[] of the commerce power”).

Moreover, even under the most restrictive theory of Congress’ Commerce Clause power

advanced by Justice Clarence Thomas, a law protecting interstate commerce from interference,

as § 231(a)(3) does, is a permissible use of Congressional power. Such a law “bears an obvious,

simple, and direct relation to regulating interstate commerce: it allows commerce to flow

between States unobstructed.” Taylor, 136 S. Ct. at 2085 (Thomas, J., dissenting) (quotation

marks omitted).

       The jurisdictional element in § 231(a)(3) ensures that the statute applies only where the

civil disorder that the defendant sought to prolong—by obstructing the public safety personnel

whose duty is to mitigate, contain, and end the disturbance—is one that adversely affected

interstate commerce. Such a jurisdictional provision renders the statute constitutional.

Moreover, under any understanding of the Commerce Clause, a statute that protects the flow of

commerce between the states from obstructions, as § 231(a)(3) does, is a permissible use of

Congress’ powers. For all these reasons, this Court should reject Howard’s claim that

§ 231(a)(3) is an unconstitutional stretch of Congress’ authority under the Commerce Clause.

       2. § 231(a)(3) Is Not an Overbroad Content-Based Restriction on Expression in
          Violation of the First Amendment.

        Howard next challenges § 231(a)(3) as facially overbroad in violation of the First

Amendment. (Doc. #27, at 21–33). Specifically, he claims that the statute (1) “is a substantially

overbroad regulation of protected expression,” and (2) “was enacted for the express legislative

purpose of suppressing the content of messages favoring civil rights advocacy . . . .” Id. at 21.

His arguments are without merit and should be rejected.




                                                14

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 14 of 29 Document 31
        Howard is charged with obstructing or interfering with police officers or firefighters in

the context of civil disorders. § 231(a)(3) primarily prohibits a narrow type of conduct, not

speech. And to the extent it reaches speech, it does so incidentally and only with respect to the

type of illegal, obstructive, or threatening communications that have long been recognized as

unprotected. It does not criminalize verbally criticizing police or other protected speech, and it

is therefore not an overbroad restriction of speech.

        An overbreadth claim is a facial challenge to the constitutionality of a statute. See

Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 503 (1985). As the Supreme Court has

explained, the overbreadth doctrine “prohibits the Government from banning protected speech

if a substantial amount of protected speech is prohibited or chilled in the process.” Ashcroft v.

Free Speech Coalition, 535 U.S. 234, 255 (2002). Accordingly, a statute that “prohibits a

substantial amount of protected speech” is “facially invalid,” and therefore, unconstitutional.

United States v. Williams, 553 U.S. 285, 293 (2008); see also Grayned v. City of Rockford, 408

U.S. 104, 114 (1972).

       Facial overbreadth challenges can also be raised when the statute primarily targets

conduct as opposed to speech. However, defendants who raise such challenges face a steep

uphill climb. See Virginia v. Hicks, 539 U.S. 113, 119 (2003) (noting the “substantial social cost

created by the overbreadth doctrine when it blocks application of a law to . . . constitutionally

unprotected conduct”).

        Without question, Howard’s conduct—violently assaulting a police officer by throwing

a brick—is neither protected speech nor protected conduct. Despite the nature of Howard’s

conduct, however, he can still raise a facial challenge to the constitutionality of the statute. See

Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973) (a defendant whose conduct is not



                                                 15

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 15 of 29 Document 31
constitutionally protected can raise an overbreadth challenge on the grounds “that the statute’s

very existence may cause others not before the court to refrain from constitutionally protected

speech or protection”); United States v. Bonin, 932 F.3d 523, 536 (7th Cir. 2019) (quoting New

York v. Ferber, 458 U.S. 747, 769 (1982)) (a defendant may “attack overly broad statutes even

though the conduct of the person making the attack is clearly unprotected . . . .”).

        It is well-established that the challenging party bears the burden to prove a statute is

unconstitutional due to overbreadth. See Hicks, 539 U.S. at 122; Bonin, 932 F.3d at 537. Thus,

to prevail, Howard must demonstrate that § 231(a)(3) “potentially reaches a ‘substantial’

amount of protected speech.” See Bonin, 932 F.3d at 537 (quoting Ctr. for Individual Freedom

v. Madigan, 697 F.3d 464, 479 (7th Cir. 2012)). Both the Supreme Court and the Seventh

Circuit recognize this as a high barrier to overcome:

       The overbreadth doctrine is “strong medicine” that should be “employed . . . with
       hesitation, and then only as a last resort.” [] Accordingly, courts “vigorously enforce[ ]
       the requirement that a statute’s overbreadth be substantial, not only in an absolute sense,
       but also relative to the statute’s plainly legitimate sweep.”

Ctr. for Individual Freedom, 697 F.3d at 476 (quoting Ferber, 458 U.S. at 769; Broadrick, 413

U.S. 613; Williams, 553 U.S. at 292); City of Houston v. Hill, 482 U.S. 451, 458 (1987) (facial

invalidity is limited to those cases involving “substantial overbreadth”).

       Moreover, “the mere fact that one can conceive of some impermissible applications of a

statute is not sufficient to render it susceptible to an overbreadth challenge.” Williams, 553 U.S.

at 303 (quoting Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 800

(1984)). Rather, to satisfy his burden, Howard must show a “realistic danger that the statute

itself will significantly compromise recognized First Amendment protections of parties not

before the Court.” Bonin, 932 F.3d at 537 (quoting Taxpayers for Vincent, 466 U.S. at 801); see



                                                 16

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 16 of 29 Document 31
also Hicks, 539 U.S. at 124 (observing that an “overbreadth challenge” to such a law will

“[r]arely, if ever, . . . succeed”).

                 a. § 231(a)(3) Targets Unprotected Conduct, Not Protected Speech.

        The first step in evaluating Howard’s claim is to determine what § 231(a)(3)

criminalizes. Williams, 553 U.S. at 293 (noting that “it is impossible to determine whether a

statute reaches too far without first knowing what the statute covers”). Howard claims that

the “broad language of the statute and its purpose to target certain speech and political

movements for civils rights invalidates the statute under the First Amendment.” (Doc. #27, at

26). He is wrong. § 231(a)(3) does not target protected speech or expression, but rather

criminalizes intentional, unprotected conduct.

        § 231(a)(3) does not prohibit a person’s presence at or general participation in a civil

disorder. 9 See United States v. Mechanic, 454 F.2d 849, 853 (8th Cir. 1971). Rather, as several

courts have held, it prohibits intentionally obstructive acts committed during the course of a civil

disorder. See id. (noting that because the statute “reaches only acts to impede, obstruct, or

interfere with police officers and firemen,” it “does not purport to reach speech of any kind”);

United States v. Rupert, No. 20-CR-104, 2021 WL 942101, at *9 (D. Minn. Mar. 12, 2021)

(citing Mechanic, 454 F.2d at 853) (finding that § 231(a)(3) covers acts and does “not expressly

regulate First Amendment expression”); United States v. Banks, 368 F. Supp 1245, 1247 (D.S.D.

1973) (noting the “difference between prohibiting free expression” and “prohibiting certain acts

to impede, obstruct or interfere. . .”) (emphasis in original), abrogated on other grounds, United




9
 Dozens of individuals were present at or participated in the civil disorder in Kenosha on August 23,
2020, and thereafter. To date, however, only Howard has been charged with violating § 231(a)(3).


                                                   17

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 17 of 29 Document 31
States v. Auginash, 266 F.3d 781 (8th Cir. 2001). 10 As such, § 231(a)(3) is not unique; many

state and federal statutes likewise criminalize obstructing the government’s efforts to enforce the

law and maintain public order. See, e.g., United States v. Jeter, 775 F.2d 670, 679 (6th Cir.

1985) (holding that federal obstruction of justice statute, 18 U.S.C. § 1503, is neither overbroad

nor vague); 26 U.S.C. § 7212(a) (prohibiting obstructing or impeding the administration of the

tax laws); 18 U.S.C. § 2237 (making it unlawful to “oppose, prevent, impede, intimidate or

interfere with” a maritime investigation); United States v. Brice, 926 F.2d 925, 930–31 (9th Cir.

1991) (rejecting overbreadth and vagueness challenges to federal regulation prohibiting

impeding or disrupting government duties). 11

        The cases cited by Howard do not support his position. He incorrectly claims that the

court in McCoy v. City of Columbia, 929 F. Supp. 2d 541 (D.S.C. 2013), invalidated an

ordinance as overbroad. (See Doc. #27, at 23, 28). The court in McCoy specifically stated that,

although “whether the Ordinance is unconstitutional as substantially overbroad is a close

question,” it was “not necessary for the court to decide the overbreadth issue.” Id. at 552. The

same is true of Roy v. City of Monroe, in which the court upheld a statute against a vagueness




10
  Though Howard states that prior decisions interpreting § 231(a)(3) predate some of the recent
jurisprudence, (Doc. #27, at 26 n.10), those courts squarely rejected these very same defense arguments.
11
  As the statute by its terms, “has no application to speech, but applies only to violent physical acts,”
Mechanic, 454 F.2d at 852, this Court’s inquiry should be at an end. If the Court were to review the
legislative history, however, § 231(a)(3)’s context and purpose confirm the statute’s focus on conduct, not
protected speech. Congress designed the civil disorder statute to provide federal support when people
“agitate and incite such violence by the use of facilities in interstate commerce.” 90th Congress, 1st
Session, House Report No. 472, at 2–3. Recognizing the need to support local law enforcement, Congress
believed the federal government should lend a hand, Senate Congressional Record, March 6, 1968, at
5537, by not only sending federal law enforcement to assist, but also criminalizing violent acts directed at
local partners. Construing the statute to cover only intentional conduct, rather than as a sweeping
prohibition on protected speech, is consistent with Congress’ basic objective in passing it. See United
States v. Rundo, 990 F.3d 709, 718 (9th Cir. 2021) (anti-riot statute); United States v. Miselis, 972 F.3d
518, 543 (4th Cir. 2020) (same).
                                                    18

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 18 of 29 Document 31
challenge and noted that the plaintiff “failed to preserve the issue of overbreadth” on appeal. 950

F.3d 245, 253 (5th Cir. 2020). These cases thus do not support a finding of overbreadth.

       Further, § 231(a)(3) is not akin to the municipal ordinance found overbroad in City of

Houston, which made it “unlawful” to “in any manner oppose, molest, abuse or interrupt any

policeman in the execution of his duty.” 482 U.S. at 455. On its face, the municipal ordinance

covered both speech and action, but the parties agreed the assault portions of the ordinance

were preempted by the state penal code, rendering the ordinance enforceable only as to verbal

opposition. Id. at 460. The ordinance also swept broadly, covering “any manner” of such

verbal opposition, molestation, abuse, or interruption. Id. at 462–64. The Texas courts had

never limited the ordinance’s broad sweep and it had, in fact, been applied to simple verbal

confrontations. Id. at 469–70. The civil disorder statute, by contrast, is much narrower and

lacks the core offending language—“in any manner oppose”—found in the municipal

ordinance. And, instead of reading it as having a broad sweep, the courts that have considered

the civil disorder statute have narrowed it to cover only unprotected conduct. See, e.g.,

Mechanic, 454 F.2d at 849.

               b. § 231(a)(3)’s Scienter Requirement Limits the Statute’s Scope to Intentional
                  Conduct.

        The mens rea element in § 231(a)(3) fatally undercuts Howard’s arguments. The

Seventh Circuit and other courts have properly interpreted the statute as containing a mens rea

requirement. Contrary to Howard’s suggestion that individuals could be charged under this

statute for merely engaging in protected speech or expression, the statute criminalizes only

those acts that are done with the intent to obstruct, interfere, or impede. The Seventh Circuit

has noted:




                                                19

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 19 of 29 Document 31
        It is true that Section 231(a)(3) does not specifically refer to intent, but it only applies to
        a person who “commits or attempts to commit any act to obstruct, impede, or interfere”
        with firemen or law enforcement officers. Under such phraseology, it will not be
        presumed that Congress intended strict liability for inadvertent or accidental occurrences
        where, as here, the crime is grounded on the common law.

Nat. Mobilization Comm. to End War in Viet Nam v. Foran, 411 F.2d 934, 937 (7th Cir.

1969); 12 see also Mechanic, 454 F.2d at 854 (agreeing that “§ 231(a)(3) must be construed to

require intent.”). The Seventh Circuit’s reasoning in Foran is grounded in the plain language of

the statute, which requires proof that the “act” was done “to obstruct, impede, or interfere with

a firefighter or police officer.” The natural reading of this language is that the government must

prove the defendant’s purpose or intent in carrying out the “act” was “to obstruct, impede, or

interfere with.”

        This textual reading of § 231(a)(3) is consistent with the principle that courts will

“generally interpret [] criminal statutes to include broadly applicable scienter requirements,

even when the statute by its terms does not contain them.” Elonis v. United States, 135 S. Ct.

2001, 2009 (2015) (citation omitted); see also Virginia v. Am. Booksellers Ass’n., 484 U.S.

383, 397 (1988) (if statute is “readily susceptible to a narrowing construction that would make

it constitutional, it will be upheld”); Featherston, 461 F.2d at 1121 (rejecting First Amendment

challenge and construing § 231(a)(1) to “require a showing of knowledge or intent”).

        The importance of the scienter requirement to the First Amendment analysis is evident

in Williams, in which the Supreme Court rejected an overbreadth challenge to a statute

prohibiting, among other things, presenting and promoting child pornography. 553 U.S. at

294–97. The Court acknowledged that the words “present” and “promote” in the statute could,


12
  In Foran, the plaintiffs sought a declaratory judgment that the civil disorder and riot statutes were
unconstitutional, but then “appear[ed] to have conceded the constitutionality of § 231(a)(3).” 411 F.2d at
937. The Seventh Circuit proceed to address the issue and stated that § 231(a)(3) did not present “any
substantial constitutional question.” Id. at 938.
                                                    20

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 20 of 29 Document 31
“in isolation,” be viewed as targeting mere advocacy. Id. However, the Court rejected that

construction based on other textual indicators, including the statute’s scienter requirement and

the “common sense canon” by which “a word is given more precise content by the neighboring

words with which it is associated.” Id.; see also id. at 307 (Stevens, J., concurring) (observing

that the Court’s construction would be “compelled by the principle that ‘every reasonable

construction must be resorted to, in order to save a statute from unconstitutionality’”).

       Howard’s argument that § 231(a)(3) applies broadly to protected speech similarly

ignores the clear directive from the Supreme Court that courts should avoid “constitutional

problems” by asking whether the statute is “subject to [] a limiting instruction.” Ferber, 458

U.S. at 769 n.24 (citation omitted); see Clark v. Martinez, 543 U.S. 371, 385 (2005)

(constitutional avoidance canon “comes into play” if a statute is “susceptible of more than one

construction” even after the “application of ordinary textual analysis”). The inclusion of a mens

rea element is precisely the kind of limit that the Supreme Court and the Seventh Circuit have

endorsed. As the Seventh Circuit has explained, “‘the general rule is that a guilty mind is a

necessary element in the indictment and proof of every crime’ and courts should ‘generally

interpret criminal statutes to include broadly applicable scienter requirements, even where the

statute by its terms does not contain them.’” United States v. Wade, 962 F.3d 1004, 1011 n. 3

(7th Cir. 2020) (quoting Elonis, 575 U.S. at 734). Interpreting § 231(a)(3) “in a constitutionally

permissible light” to include intent does not rewrite the statute. Banks, 368 F. Supp at 1247.

       § 231(a)(3) requires intent, which limits the prohibition on “any act” to those acts which

are designed to impede or obstruct. See Foran, 411 F.2d at 937–38 (concluding that the intent

requirement and “narrowing phraseology” make the statute different from other interfering and

resisting statutes); Mechanic, 454 F.2d at 854. The intent element in § 231(a)(3) is a powerful



                                                21

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 21 of 29 Document 31
limitation on criminal liability, and the parade of horribles described in Howard’s motion is

illusory.

               c. Even if § 231(a)(3) Could Incidentally Criminalize Some Speech or
                  Expression, This Does Not Render the Statute Unconstitutional.

        Even if § 231(a)(3) were to apply to particular forms of conduct that might incidentally

implicate speech, “it has never been deemed an abridgment of freedom of speech or press to

make a course of conduct illegal merely because the conduct was in part initiated, evidenced, or

carried out by means of language, either spoken, written, or printed.” Giboney v. Empire

Storage & Ice Co., 336 U.S. 490, 502 (1949); see also United States v. Huff, 630 Fed. App’x

471, 485–86 (6th Cir. 2015) (noting, in the context of § 231(a)(2), “[t]he First Amendment does

not give individuals the right to break a generally applicable law for expressive purposes.”

(citing Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 65–66 (2006))).

The Ninth Circuit recently affirmed this principal in Rundo, when it recognized that the anti-

riot statute, 18 U.S.C. 2101, permissibly criminalized both acts and unprotected speech that

incites or instigates a riot or that constitutes a true threat. 2021 WL 821938 at *7, 9.

Furthermore, to the extent that § 231(a)(3) might apply to speech in hypothetical scenarios that

are not present in this case, such speech is unprotected because it is integral to the criminal

conduct of obstructing police or firefighters. See United States v. Stevens, 559 U.S. 460, 468–

69 (2010) (including “speech integral to criminal conduct” as a class of speech “which ha[s]

never been thought to raise any Constitutional problem”) (internal citations omitted); Williams,

553 U.S. at 298 (“Many long established criminal proscriptions—such as laws against

conspiracy, incitement, and solicitation—criminalize speech (commercial or not) that is

intended to induce or commence illegal activities.”); Giboney, 336 U.S. at 498 (constitutional




                                                 22

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 22 of 29 Document 31
freedom of speech does not “extend[ ] its immunity to speech or writing used as an integral part

of conduct in violation of a valid criminal statute.”)

       Contrary to Howard’s argument (Doc. #27, at 23–24), the statute does not apply to

protected speech such as criticizing law enforcement through yelling or gestures. Furthermore,

Howard cites no cases in which this statute has been applied to conduct that merely annoys or

offends police or firefighters. As the Supreme Court has explained, the “mere fact that one can

conceive of some impermissible applications of a statute is not sufficient to render it susceptible

to an overbreadth challenge.” Williams, 553 U.S. at 303 (quoting Taxpayers for Vincent, 466

U.S. at 800).

                d. Section 231(a)(3) Has a Plainly Legitimate Sweep.

       As discussed above, § 231(a)(3) has a legitimate sweep of targeting unprotected

conduct. Howard has failed to identify a single example of an actual prosecution under that

section based on protected speech. The express terms of § 231(a)(3) render the possibility of any

such prosecution remote at best, and any such case could be the subject of an as-applied

challenge. See Foran, 411 F.2d at 938 (stating that § 231(a)(3) is “markedly dissimilar from”

prior resisting and interfering statute that “involved a broad prohibition of possibly innocent acts

and also lacked narrowing phraseology”). And Howard raises only a facial challenge to the

statute in his motion because his own conduct—assaulting a police officer by throwing a

brick—is certainly not constitutionally protected speech or conduct. Howard’s actions are

exactly the type of conduct § 231(a)(3) legitimately targets.

       Facial invalidation of a statute due to overbreadth is only warranted when a statute

presents a “realistic danger” of chilling speech of third parties. Taxpayers for Vincent, 466 U.S.

at 801. Howard has failed to meet his burden to identify any such realistic danger.



                                                 23

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 23 of 29 Document 31
               e. Strict Scrutiny Does Not Apply because Section 231(a)(3) Does Not Cover
                  Protected Speech.

       Howard argues that this Court should apply strict scrutiny review because § 231(a)(3) is

a content- and viewpoint-based restriction on speech. (Doc. #27, at 27). That argument fails at

the outset because § 231(a)(3) prohibits only obstructive conduct and unprotected speech

directly linked to such conduct. Even assuming the statute regulates speech to such a degree

that a level of scrutiny applies to this analysis, the Court should apply intermediate scrutiny

under United States v. O’Brien, 391 U.S. 367 (1968), because the statute regulates conduct that

only incidentally affects speech and applies irrespective of any expressive content. See Ben’s

Bar, Inc. v. Vill. of Somerset, 316 F.3d 702, 723 (7th Cir. 2003). Section 231(a)(3) easily

survives such scrutiny because it is narrowly tailored to advance important governmental

interests in enabling first responders to protect channels of interstate commerce from being

disrupted by violent civil disorders. Howard’s misplaced reliance on isolated statements by one

Senator does not transform into impermissible viewpoint discrimination a statute that, on its

face, applies neutrally regardless of a defendant’s views.

       In sum, statutes criminalizing obstructive conduct in the context of violent civil disorders

do not violate the free speech protections of the First Amendment. See Mechanic, 454 F.2d at

852. Interpreting the statute to criminalize those violent acts—and not protected speech—is

consistent with Congress’ intent and dooms defendant’s overbreadth claim. See Banks, 368 F.

Supp. at 1247 (construing civil disorder statute “in constitutionally permissible light”). For these

reasons, Howard’s First Amendment challenge to the statute fails. See Rupert, 2021 WL 942101

at *9 (because “Section 231(a)(3) does not apply to First Amendment activity, [the defendant’s]

facial overbreadth challenge to the civil disorder statute fails”).




                                                 24

     Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 24 of 29 Document 31
       3. Howard Lacks Standing to Raise a Facial Vagueness Challenge, but his Argument is
          Meritless Regardless.

       Howard’s final constitutional challenge is that § 231(a)(3) is unconstitutionally vague,

in violation of the Fifth Amendment. Specifically, Howard claims the following terms are too

vague to satisfy the requirements of Due Process: (1) “any act”; (2) “to obstruct, impede, or

interfere”; (3) “incident to and during the commission of a civil disorder”; (4) “in any way

obstructs, delays, or adversely affects commerce; and (5) “civil disorder”. (Doc. #27, at 34).

However, Howard does not appear to challenge the statute as applied to the specific facts of

his case. See id. at 33–38. Thus, it appears Howard is making only a facial vagueness

challenge, for which he lacks standing.

       The issue of standing to raise facial vagueness challenges to a statute has been directly

addressed in this Circuit. A defendant “who engages in some conduct that is clearly

proscribed,” such as assaulting a police officer, “cannot complain of the vagueness of the law

as applied to the conduct of others.” United States v. Bonin, 932 F.3d 523, 537 (7th Cir. 2019)

(quoting Holder v. Humanitarian Law Project, 561 U.S. 1, 20(2010)); see also Mechanic, 454

F.2d at 853; Huff, 630 Fed. App’x at 488. Thus, Howard must demonstrate § 231(a)(3) is

vague as applied to him before he can raise a facial vagueness challenge on behalf of others.

Where, as here, the defendant’s conduct is “clearly proscribed,” there is “no reason to evaluate

the merits of his vagueness claim.” Bonin, 932 F.3d at 537.

       Even if this Court were to find that Howard had standing, his challenge fails on the

merits. A statute is impermissibly vague if it either (1) “fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct it prohibits” or (2)

“authorizes or even encourages arbitrary and discriminatory enforcement.” Hill, 530 U.S. at




                                                 25

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 25 of 29 Document 31
732 (citing City of Chicago v. Morales, 527 U.S. 41, 56-57 (1999)); see also Fuller v. Decatur

Pub. Sch. Bd. of Educ. Sch. Dist. 61, 251 F.3d 662, 666 (7th Cir. 2001).

       In his brief, Howard argues that the statute “provides no express mens rea at all,

leaving police, prosecutors, and judges to decide whether the statute requires knowledge (and

if so, of what) or specific intent (and if so, to do what) or neither.” (Doc. #27, at 35). This

claim fails because § 231(a)(3), by its terms, should be and has been construed by courts to

require proof of intent, as explained above. See Foran, 411 F.2d at 937; Mechanic, 454 F.2d at

854. As the Supreme Court “has made clear[,] scienter requirements alleviate vagueness

concerns.” Gonzales v. Carhart, 550 U.S. 124, 129 (2007); accord Jones, 975 F.3d at 1048

(noting that “even laws that are in some respects uncertain may be upheld against a vagueness

challenge if they contain a scienter requirement”); Habib, 2020 WL 3097819, at *3 (citing

McFadden v. United States, 576 U.S. 186, 197 (2015) (scienter requirement “alleviates

vagueness concerns, narrows the scope of the prohibition, and limits prosecutorial

discretion”)).

       Section 231(a)(3) is “sufficiently clear that a normally intelligent person could ascertain

its meaning and would be given fair notice of whether or not his conduct is forbidden.”

Mechanic, 454 F.2d at 854. As the Eight Circuit explained, the statute’s

       scope is consistently narrowed by each subsequent phrase of the definition of ‘civil
       disorder.’ Thus, it is not just any public disturbance which is the subject of the section,
       but only public disturbances which (1) involve acts of violence (2) by assemblages of
       three or more persons, and which (3) cause immediate danger of or result in injury to (4)
       the property or person of any other individual.

Id. at 853. Courts have similarly analyzed other provisions of the civil disorder statute and

found those provisions not to be unconstitutionally vague. See Huff, 630 Fed. App’x. at 487–89

(rejecting defendant’s argument that § 231(a)(2) was unconstitutionally vague);


                                                  26

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 26 of 29 Document 31
Featherston, 461 F.2d at 1121 (upholding § 231(a)(1) as “sufficiently definite to apprise men of

common intelligence of its meaning and application”). The statute’s intent is plain and provides

Howard constitutionally adequate notice that his behavior was illegal; no one could credibly

claim to believe that he could lawfully assault an on-duty police officer by throwing a brick or

similar object during a civil unrest.

       Accordingly, even assuming Howard has standing to raise a facial vagueness

challenge, his argument should be denied on the merits.

   D. The Indictment Provides Sufficient Notice.

       In addition to his constitutional challenges to § 231(a)(3), Howard makes a brief

alternative argument that dismissal is warranted because the indictment is deficient. (Doc. #27, at

38–40). Specifically, Howard claims the lack of specificity in the indictment fails to provide

sufficient notice, and that it also leaves open questions about whether sufficient facts were

presented to the grand jury to support the indictment. Id. at 39. These arguments lack merit and

should be rejected.

       The Federal Rules of Criminal Procedure require that an indictment be “a plain, concise,

and definite written statement of the essential facts constituting the offense charged.” Fed. R.

Crim. P. 7(c)(1). The Seventh Circuit has noted that to be sufficient, an indictment must fulfill

three distinct functions: (1) “the indictment must state all of the elements of the crime charged”;

(2) “it must adequately apprise the defendant of the nature of the charges so that he may prepare

a defense”; and (3) “it must allow the defendant to plead the judgment as a bar to any future

prosecutions for the same offense.” United States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000).

“Indictments are reviewed on a practical basis and in their entirety, rather than ‘in a

hypertechnical manner.’” Id. (quoting United States v. McNeese, 901 F.2d 585, 602 (7th Cir.



                                                 27

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 27 of 29 Document 31
1990)). “‘Generally, an indictment is sufficient when it sets forth the offense in the words of the

statute itself, as long as those words expressly set forth all the elements necessary to constitute

the offense intended to be punished.’” United States v. Bates, 96 F.3d 964, 970 (7th Cir. 1996)

(quoting United States v. Hinkle, 637 F.2d 1154, 1157 (7th Cir. 1981)).

        As an initial matter, Howard’s claim that he does not have sufficient notice of the facts

underlying the indictment conflicts with the record. Howard was advised of the conduct

underlying the charge at his detention hearing, see Doc. #6–7, and he was provided copies of

search warrant affidavits discussing in detail the investigation into his conduct on August 23,

2020. See Case No. 20-MJ-508. Furthermore, he has received full discovery in this case. If there

was any legitimacy to his argument that he did not understand the charges, Howard could have

filed a motion or a bill of particulars. He has not done so. 13

        The indictment returned by the grand jury conforms with all requirements of Federal

Rule of Criminal Procedure 7(c). It recites the language of the statute, the date of the alleged

offense, and citation to the applicable statutes. Accordingly, Howard’s alternative argument for

dismissal should be rejected.

                                       IV.      CONCLUSION

        Multiple individuals were present during the civil disorder in Kenosha on and after

August 23, 2020. To date, however, only one individual—defendant Ashton Howard—has been

charged with violating 18 U.S.C. § 231(a)(3). That is because Howard, through his violent

action, intentionally obstructed, impeded, and interfered with the Kenosha Police Department’s



13
  Even if Howard had moved for a bill of particulars, he would face a substantial hurdle given that he has
received substantial discovery. See, e.g., United States v. Canino, 949 F.2d 928, 949 (7th Cir. 1991)
(affirming denial of motion for bill of particulars, noting that the government followed the so-called
“open file” policy, and the defendant had access to substantial discovery); see also United States v.
Fassnacht, 332 F.3d 440, 446 (7th Cir. 2003).
                                                   28

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 28 of 29 Document 31
ability to quell the civil disorder that was ongoing. It is his violent conduct, and not any peaceful

protest or protected speech, that underlies this prosecution. The statute is constitutional under the

Commerce Clause and the First and Fifth Amendments and was employed in this district in a

constitutional manner, and the indictment provides the defendant with sufficient notice of the

charge against him.

       For the above reasons, the government respectfully requests that the defendant’s motion

be denied.

       Dated at Milwaukee, Wisconsin, this 30th day of April, 2021.

                                               RICHARD G. FROHLING
                                               Acting United States Attorney

                                       By:     s/ John P. Scully
                                               JOHN P. SCULLY
                                               BENJAMIN PROCTOR
                                               Assistant United States Attorneys
                                               Eastern District of Wisconsin
                                               517 E. Wisconsin Ave., Suite 530
                                               Milwaukee, Wisconsin 53202
                                               Tel: (414) 297-1700
                                               Fax: (414) 297-1738
                                               Email: john.scully2@usdoj.gov
                                                       benjamin.proctor@usdoj.gov




                                                 29

      Case 2:21-cr-00028-PP-WED Filed 04/30/21 Page 29 of 29 Document 31
